DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive. 
(A)	On page 6 of the remarks filed on 06/28/2021, applicant argues that “Togino does not provided an optical prism that allows incident light to be directly reflected to a groove in which a test sample may be placed to induced surface plasmon resonance”
Response:	Examiner respectfully disagree. Primarily, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in which a test sample may be placed to induced surface plasmon resonance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Secondly, Examiner notices that all the structure limitation that are positively recited in claim are anticipated by the cited reference (Togino reference); (Fig. 13 depicts the principle operation of prism 101, which the arc shapes 16 and 17 are shaped to provide total internal reflection). But, Examiner noticed that the newly added limitation of the amended claim is a functional limitation; since Togino has discloses al the claimed structural limitation of claims 1 and 9, and therefore it is capable of performing all the claimed functional limitations of claim 1 (to provide total internal reflection for light incident into the prism so as to directly reflect the light into the groove) see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togino et al. US Patent No. 6,704,052.
Regarding claim 1, Togino teaches a prism having a groove (Figs. 23(a): prism 101 and groove 15), the prism (101) having at least one first arc face (see annotated figure below), the groove (15) having at least one second arc face (see annotated figure below), wherein the at least one arc face is shaped to provide total internal reflection for light incident into the prism so as to directly reflect the light into the groove (Fig. 13 depicts the principle operation of prism 101, in which the arc shapes 16 and 17 are shaped to provide total internal reflection). Regarding functional limitation: Togino discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (to provide total internal reflection for light incident into the prism so as to directly reflect the light into the groove) see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, the optical device of Togino is capable of functioning in the same manner as claimed since the optical device of Togino has all the claimed structural limitations. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)][AltContent: arrow]
    PNG
    media_image1.png
    393
    555
    media_image1.png
    Greyscale

[AltContent: textbox (First arc face)]
Regarding claim 2, Togino teaches the prism having a groove according to claim 1, wherein said first arc face is a paraboloid (see annotated Figure above, where the first arc face having a paraboloid shape). 
Regarding claim 3, Togino teaches the prism having a groove according to claim 2, wherein said first arc face is a one-dimensional paraboloid (see annotated figure above). 
Regarding claim 5, Togino teaches the prism having a groove according to claim 1, wherein one side of a bottom of said prism having a groove has a triangular prism adapted for light reflection (Fig. 25: depicts triangular prism 210 for reflecting light to prism 220). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 6- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togino et al. US Patent No. 6,704,052.
Regarding claim 4, Togino teaches the prism having a groove according to claim 1, wherein said groove is defined by two second faces (as shown in Fig. 23 (c) which is side view of Fig. 23 (a), prism 101 with groove has two faces and a plane 15) and a plane face (see annotated figure below) adapted to connect said two second arc faces to each other (see annotated figure below) after a semi-cylinder is cut with a plane surface. 
[AltContent: arrow][AltContent: textbox (Two second face )][AltContent: textbox (Plane face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    309
    282
    media_image2.png
    Greyscale

             Togino does not specifically teaches the two second face has an arc shape. With respect to the arc face shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of prism disclosed by Togino as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
                 Regarding claim 6, Togino teaches a prism having faces (prism 168 as shown in Fig. 23 (a)), adapted to operate in coordination with said prism having a groove according to claim 1 (Fig. 23(b) teaches prism 168 placed in prism 101), said prism having arc faces having at least one third arc face. Togino does not specifically teaches said prism having arc faces having at least one third arc face. With respect to the arc face shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of prism disclosed by Togino as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 7, Togino teaches the prism having arc faces according to claim 6, wherein said prism has two third arc faces (as shown in Fig. 23 (c) which is side view of Fig. 23 (a), prism 101 with groove has two faces and a plane 15) and a plane face (see annotated figure below) adapted to connect said two third faces to each other (see annotated figure below) after a semi-cylinder is cut with a plane surface. 

    PNG
    media_image3.png
    200
    477
    media_image3.png
    Greyscale

             Togino does not specifically teaches the two second face has an arc shape. With respect to the arc face shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of prism disclosed by Togino as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 8, Togino teaches the prism having arc faces according to claim 6, wherein said third arc face has a fourth arc face (as shown in Fig. 23(a): prism 168 has a prism with multiple faces). However, Togino fails to teach that the multiple faces of prism 168 has an arc face. With respect to the arc face shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of prism disclosed by Togino as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 9, Togino teaches a two-piece optical prism (101), comprising: a first prism (101), having at least one first arc face (17) and a groove having at least one second arc face (16); and a second prism (168) having arc faces and placed in said groove of said first prism having a groove (Fig. 23(b) teaches prism 168 placed in prism 101), and said prism having arc faces having at least one third arc face.
Wherein the at least one first arc face is shaped to provide total internal reflection for light incident into the first prism so as to directly reflect the light into the second prism placed in the groove. 

[AltContent: arrow][AltContent: textbox (A prism having a third face)][AltContent: textbox (First arc face)][AltContent: textbox (Second arc face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Prism having a groove)][AltContent: arrow]
    PNG
    media_image4.png
    393
    555
    media_image4.png
    Greyscale



Togino teaches all claimed structural limitation of claim (the prism), but did not explicitly teaches the claimed functional limitation wherein the at least one arc face is shaped to provide total internal reflection for light incident into the prism so as to directly reflect the light into the groove. Regarding functional limitation: Togino discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (to provide total internal reflection for light incident into the prism so as to directly reflect the light into the groove) see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, the optical device of Togino is capable of functioning in the same manner as claimed since the optical device of Togino has all the claimed structural limitations. 
Togino does not specifically teaches said second prism having arc faces having at least one third arc face. With respect to the arc face shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of prism disclosed by Togino as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872